Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 

Claims 1 and 7-10 s/are rejected under 35 U.S.C. 103 as being unpatentable ove Hartmann et al (US 2016/0254478 A1)(“Hartmann”).r  Chang et al (US 2002/0149107 A1)(“Chang”).
Hartmann discloses a method for packaging an OLED  display (Abstract) including
Providing a base substrate 2 (para. 0028 and Fig. 2)  including a display and a nondisplay region, as Hartmann discloses an organic light emitting material 4 which is shown in Fig. 2 and which is in the display region in Fig. 2 (para. 0029) and Fig. 2 also shows a region in the edge which does not include light emitting material, and is a nondisplay region (para. 0029 and Fig. 2)
Preparing a light conversion structure in the nondisplay region, the conversion structure capable of converting light, as Hartmann discloses the layer  60 which is an interlayer, provides a light incoupling function and/or a light outcoupling function (para. 0030-0031 and Fig. 2 and Fig. 3)
Preparing organic packaging layers and inorganic packaging layers on the substrate on which the conversion structure is formed, the organic and inorganic layers alternately stacked (para. 0022)
The light conversion structure is on a surface of the organic packaging layer close to the substrate, as disclosed in Fig. 2 and Fig. 3.
Hartmann is silent with respect to the preparing organic layers includes
Forming a rheological organic material layer and irradiating the conversion structure with a first light  so that the organic material is cured with a second light.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Chang with the method disclosed by Hartmann in order to obtain the benefit of facilitating production as disclosed by Chang (Chang, para. 9987-0088).
Re claim 7:  The combination of hartmann and Chang discloses the base substrate is light transmitting, as Harman discloses glass (para. 0008), and Hartmann also discloses the conversion structure,  the layer  60 which is an interlayer, provides a light incoupling function and/or a light outcoupling function (para. 0030-0031 and Fig. 2 and Fig. 3), which is a disclosure of transmitting layers.
Re claim 8:  The limitations of the  structure recited in claim 7 has been met by the combination of Hartmann and Chang as stated above.  The device disclosed by the combination of Hartmann and Chang the process limitations are therefore also satisfied by the combination of Hartmann and Chang (MPEP 2113 Prodouct by process claims).
Re claim 9:  The combination of Hartmann and Chang discloses the limitations of claim 9, as Hartmann discloses metal layer 3 between the substrate and light conversion structure (Fig. 2 and Fig. 3 as discussed in the Rejection of claim 1 above).  Hartmann discloses the metal layers are formed in structures which meander as shown in Fig. 10 (para. 0054), and Hartmann therefore discloses a layer having a light reflecting effect.
Re claim 10:  The limitations of the  structure recited in claim 7 has been met by the combination of Hartmann and Chang as stated above.  The device disclosed by the combination of 

Allowable Subject Matter
Claims 2 and 14 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 3-6 and 11-12 are dependent upon claim 2 and would therefore also be allowable if claim 2 were amended as stated above.  Claims 15-17 and 18-19 are dependent or ultimately dependent upon claim 14 and would therefore also be allowable if claim 14 were amended as stated above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/CARIDAD EVERHART/               Primary Examiner, Art Unit 2895